EXHIBIT 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PLAN AND AGREEMENT OF REORGANIZATION



AMONG



MACH ONE CORPORATION
 

AND



PACIFIC RIM FOODS, LTD.
 

AND



CERTAIN SHAREHOLDERS



OF



PACIFIC RIM FOODS, LTD.
 
 
 
 
 
 
 
 



NOVEMBER 21, 2008
 



--------------------------------------------------------------------------------


TABLE OF CONTENTS

PLAN AND AGREEMENT OF REORGANIZATION      3           PLAN OF REORGANIZATION   
 3           Agreement     3        Section 1 - Transfer of Shares    3  
     Section 2 - Issuance of Exchange Securities to Pacific Rim Shareholders  
 4        Section 3 - Other Matters    5        Section 4 - Closing    5  
     Section 5 - Representations and Warranties by Pacific Rim and Certain
Shareholders    7        Section 6 - Representations and Warranties by Mach
One    10        Section 7 - Access and Information    13        Section 8 -
Covenants of Pacific Rim and Certain Shareholders    13        Section 9 -
Covenants of Mach One    15        Section 10 - Additional Covenants of the
Parties    16        Section 11 - Survival of Representations, Warranties and
Covenants    17        Section 12 - Conditions Precedent to Obligations of
Parties    17        Section 13 - Termination, Amendment, Waiver    20  
     Section 14 - Miscellaneous    21           EXHIBIT LIST     25          
SCHEDULE LIST     25  





--------------------------------------------------------------------------------

Plan And Agreement Of Reorganization



     This Plan and Agreement of Reorganization (“Agreement”) is entered into on
this 21st day of November, 2008 by and between Mach One Corporation, a Nevada
corporation (“Mach One”), and Pacific Rim Foods, Ltd., a Republic of Mauritius
corporation (“Pacific Rim”), and those persons listed in Exhibit A hereto, being
all of the shareholders of Pacific Rim who own individually at least ten percent
(10%) of the outstanding stock of Pacific Rim and together hold over fifty
percent (50%) of the outstanding stock of Pacific Rim as of the date this
Agreement is executed.
 
 

Plan Of Reorganization



     The transaction contemplated by this Agreement (“the Exchange Transaction”)
is intended to be an exchange of stock reorganization. Mach One will acquire up
to 100% of Pacific Rim’s issued and outstanding common stock, (no par value) in
exchange for up to 28,000,000 shares of Mach One’s common stock, $.001 par
value, subject to adjustment, (the “Exchange Stock”) and up to $1,500,000 5 year
Zero Coupon Convertible Promissory Notes (the “Exchange Notes”) (collectively
the “Exchange Securities”). Upon the consummation of the Exchange Transaction
and the issuance and transfer of the Exchange Securities as set forth in
Section 2 below, Pacific Rim Shareholders will hold approximately thirty three
(33%) percent of the then-outstanding common stock of Mach One. The Exchange
Transaction will result in Pacific Rim becoming a wholly-owned subsidiary of
Mach One.
 
 

Agreement



Section 1
Transfer of Shares



1.1     All shareholders of Pacific Rim (the “Shareholders” or the “Pacific Rim
Shareholders”), as of the date of Closing as such term is defined in Section 4
herein (the “Closing” or the “Closing Date”), shall transfer, assign, convey and
deliver to Mach One on the Closing Date, certificates representing one hundred
percent (100%) of the Pacific Rim Stock or such lesser percentage as shall be
acceptable to Mach One, but in no event less than sixty percent (60%) of the
Pacific Rim Stock, with an amount equal to no less than an additional forty
(40%) of the Pacific Rim Stock being tendered within ninety (90) days after the
Closing Date, it being the intention of the parties that Mach One ultimately
hold no less than one hundred (100%) of the Pacific Rim Stock. To the extent
that less than 100% of the Pacific Rim Stock is acquired, the number of Exchange
Securities issuable to those Pacific Rim Shareholders who elected to participate
in the Exchange Transaction shall decrease proportionately. The transfer of the
Pacific Rim Stock shall be made free and clear of all liens, mortgages, pledges,
encumbrances or charges, whether disclosed or undisclosed, except as the Pacific
Rim Shareholders and Mach One shall have otherwise agreed in writing.

 

3

 

--------------------------------------------------------------------------------

 

Section 2
Issuance of Exchange Securities to Pacific Rim Shareholders



2.1    As consideration for the transfer, assignment, conveyance and delivery of
the Pacific Rim Stock hereunder, Mach One shall, at the Closing issue to the
Pacific Rim Shareholders, pro rata in accordance with each Shareholder’s
percentage ownership of Pacific Rim immediately prior to the Closing,
certificates representing 28,000,000 shares of Mach One Common Stock, subject to
adjustment, and $1,500,000 5 Year Zero Coupon Convertible Promissory Notes. The
parties intend that the Exchange Shares and Exchange Notes being issued will be
used to acquire all outstanding Pacific Rim Shares. To the extent that less than
100% of the Pacific Rim Stock is acquired, the number and amount of Securities
issuable to those Pacific Rim Shareholders who have elected to participate in
the exchange described in this Agreement (the “Exchange”) shall decrease
proportionately. No fractional shares of Mach One common stock shall be issued.
Each fractional share shall be rounded up to a whole share of Mach One common
stock.



2.2    The issuance of the Exchange Stock shall be made free and clear of all
liens, mortgages, pledges, encumbrances or charges, whether disclosed or
undisclosed, except as the Pacific Rim Shareholders and Mach One shall have
otherwise agreed in writing. As provided herein, and immediately prior to the
Closing, Mach One shall have issued and outstanding: (i) not more than
87,500,000 shares of Common Stock, (ii) not more than 2,940,000 shares of
Preferred Stock and (iii) except as set forth in Section 6.1(b) no other
securities issued and outstanding.



2.3    In the event that as a result of the conversion of the Mach One Preferred
Stock, the issued and outstanding Mach One Common Stock should exceed
100,000,000 shares, the Exchange Shares held by the Pacific Rim Shareholders,
shall be proportionately increased to maintain, when combined with the potential
shares to be issued upon conversion of the Exchange Notes, an ownership interest
in Mach One of not less then thirty-five percent (35%).



2.4    None of the Exchange Stock issued to the Pacific Rim Shareholders, nor
any of the Pacific Rim Stock transferred to Mach One hereunder shall, at the
time of Closing, be registered under federal securities laws but, rather, shall
be issued pursuant to an exemption thereunder and be considered “restricted
stock” within the meaning of Rule 144 promulgated under the Securities Act of
1933, as amended (the “Act”). All of such securities shall bear a legend worded
substantially as follows:



“The securities represented by this certificate and/or promissory note have not
been registered under the Securities Act of 1933 (the “Act”) and are ‘restricted
securities’ as that term is defined in Rule 144 under the Act. The shares may
not be offered for sale, sold or otherwise transferred except pursuant to an
exemption from registration under the Act, the availability of which is to be
established to the satisfaction of the Company.”
 

     The respective transfer agents of Mach One and Pacific Rim shall annotate
their records to reflect the restrictions on transfer embodied in the legend set

     forth above. There shall be no requirement that Mach One register the
Exchange Stock under the Act.

 

4

 

 

--------------------------------------------------------------------------------

 



Section 3

Other Matters
 

3.1     Transactions to be Completed Prior to Closing.



(a)     Prior to Closing, Mach One shall use its best efforts to renegotiate
with the holders of its outstanding 12% Convertible Promissory Notes (the “12%
Notes”) to revise and amend such 12% Notes to reflect the same terms and
conditions as the Exchange Notes.



(b)     Prior to Closing, Mach One shall force conversion, repurchase or
cancellation of not less than 50% of its issued and outstanding Series A
Convertible Preferred Stock.



(c)     Prior to Closing, Mach One shall prepare revised compensation
agreements, approved by Pacific Rim, to be executed by its executive employees.



3.2     Appointment of New Director. At the Closing the then existing three (3)
directors of Mach One shall take those steps necessary to expand the current
Board of Directors to five (5) directors and immediately nominate and elect to
the Board of Directors of Mach One, Tad M. Ballantyne and one other director to
be mutually agreed upon by Tad M. Ballantyne and the existing directors.



Section 4
Closing



4.1     Closing of Transaction. Subject to the fulfillment or waiver of the
conditions precedent set forth in Section 12 hereof, the Closing shall take
place on the Closing Date at the offices of Pacific Rim in Kenosha, Wisconsin at
10:00 A.M., local time, or at such other time on the Closing Date as Pacific Rim
and Mach One may mutually agree in writing.



4.2     Closing Date. The Closing Date of the Exchange shall take place on a
date chosen by mutual agreement of Pacific Rim and Mach One within forty-five
(45) days from the date of this Agreement, or such later date upon which Pacific
Rim and Mach One may mutually agree in writing, or as extended pursuant to
subsection 13.1(b) below.



4.3       Deliveries at Closing.



(a)     Pacific Rim shall deliver or cause to be delivered to Mach One at
Closing:



(1)     certificates representing all shares, or an amount of shares acceptable
to Mach One, of the Pacific Rim Stock as described in Section 1, each endorsed
in blank by the registered owner;



(2)     an agreement from each Shareholder surrendering his or her shares
agreeing to a restriction on the transfer of the Exchange Stock as described in
Section 2 hereof;

 

5

 

--------------------------------------------------------------------------------

 



(3)     a copy of a consent of Pacific Rim’s board of directors authorizing
Pacific Rim to take the necessary steps toward Closing the transaction described
by this Agreement in the form set forth in Exhibit B;



(4)     a copy of a Certificate of Good Standing for Pacific Rim issued not more
than ten (10) days prior to Closing by the Republic of Mauritius;



(5)     Articles of Incorporation and Bylaws of Pacific Rim certified as of the
Closing Date by the President and Secretary of Pacific Rim;



(6)     such other documents, instruments or certificates as shall be reasonably
requested by Mach One or its counsel.



(b)     Mach One shall deliver or cause to be delivered to Pacific Rim at
Closing:



(1)     a copy of a consent of Mach One’s board of directors authorizing Mach
One to take the necessary steps toward Closing the transaction described by this
Agreement in the form set forth in Exhibit C;



(2)     a copy of a Certificate of Good Standing for Mach One issued not more
than ten (10) days prior to Closing by the Secretary of State of Nevada;



(3)     all of Mach One’s corporate records;



(4)     stock certificate(s) or a computer listing from Mach One’s transfer
agent representing the Exchange Stock to be newly issued together with the
issuance of the Exchange Notes, by Mach One under this Agreement, which
certificates and notes shall be in the names of the appropriate Pacific Rim
Shareholders, each in the appropriate denomination as described in Section 2;
and



(5)     such other documents, instruments or certificates as shall be reasonably
requested by Pacific Rim or its counsel.



4.4     Filings; Cooperation.
 

(a)     Prior to the Closing, the parties shall proceed with due diligence and
in good faith to make such filings and take such other actions as may be
necessary to satisfy the conditions precedent set forth in Section 12 below.



(b)     On and after the Closing Date, Mach One, Pacific Rim and the
Shareholders set forth in Exhibit A shall, on request and without further
consideration, cooperate with one another by furnishing or using their best
efforts to cause others to furnish any additional information and/or executing
and delivering or using their best efforts to cause others to execute and
deliver any additional documents and/or instruments, and doing or using their
best efforts to cause others to do any and all such other things as may be
reasonably required by the parties or their counsel to consummate or otherwise
implement the transactions contemplated by this Agreement.

 

6

 

--------------------------------------------------------------------------------

 



Section 5
Representations and Warranties by Pacific Rim and Certain Shareholders



5.1     Subject to the schedule of exceptions, attached hereto and incorporated
herein by this reference, (which schedules shall be acceptable to Mach One),
Pacific Rim and those Shareholders listed on Exhibit A represent and warrant to
Mach One as follows:



(a)     Organization and Good Standing of Pacific Rim. The Articles of
Incorporation of Pacific Rim and all Amendments thereto as presently in effect,
certified by the Republic of Mauritius, and the Bylaws of Pacific Rim as
presently in effect, certified by the President and Secretary of Pacific Rim,
have been delivered to Mach One and are complete and correct and since the date
of such delivery, there has been no amendment, modification or other change
thereto.



(b)     Capitalization. The laws of the Republic of Mauritius allow Pacific Rim
to issue ordinary shares in any amount (“Pacific Rim Common Stock”), subject to
shareholder approval, of which 14,630 shares are issued and outstanding prior to
the Closing Date, and held of record by approximately thirty (30) persons. All
of such outstanding shares are validly issued, fully paid and non-assessable.
There are no outstanding options and warrants for Pacific Rim Common Stock. All
securities issued by Pacific Rim as of the date of this Agreement have been
issued in compliance with all applicable state and federal laws. Except as set
forth in Schedule 5.1(b), no other equity securities or debt obligations of
Pacific Rim are authorized, issued or outstanding.



(c)     Subsidiaries. Other than as set forth in Schedule 5.1 (c), Pacific Rim
has no subsidiaries and no other investments, directly or indirectly, or other
financial interest in any other corporation or business organization, joint
venture or partnership of any kind whatsoever.



(d)     Financial Statements. Pacific Rim will deliver to Mach One, prior to
Closing, a copy of Pacific Rim’s audited financial statements for the years
ended December 31, 2007 and 2006, and unaudited financial statements for the
nine (9) months ended September 30, 2008, which will be true and complete and
will have been prepared in conformity with generally accepted accounting
principles. Other than changes in the usual and ordinary conduct of the business
since September 30, 2008, there have been and, at the Closing Date, there will
be no material adverse changes in such financial statements.



(e)     Absence of Undisclosed Liabilities. Other than as set forth in Schedule
5.1 (e), Pacific Rim has no liabilities which are not adequately reflected or
reserved against in the Pacific Rim Financial Statements or otherwise reflected
in this Agreement and Pacific Rim shall not have as of the Closing Date, any
liabilities (secured or unsecured and whether accrued, absolute, direct,
indirect or otherwise) which were incurred after September 30, 2008, and would
be individually or in the aggregate, material to the results of operations or
financial condition of Pacific Rim as of the Closing Date.

 

7

 

--------------------------------------------------------------------------------

 



(f)     Litigation. Except as disclosed in Schedule 5.1(f), there are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
governmental or regulatory body or arbitration tribunal against Pacific Rim or
its properties. Except as disclosed in Schedule 5.1(f), there are no actions,
suits or proceedings pending, or, to the knowledge of Pacific Rim, threatened
against or affecting Pacific Rim or its affiliated companies, any of its
officers or directors relating to their positions as such, or any of its
properties, at law or in equity, or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, in connection with the business,
operations or affairs of Pacific Rim or its affiliated company which might
result in any material adverse change in the operations or financial condition
of Pacific Rim, or which might prevent or materially impede the consummation of
the transactions under this Agreement.



(g)     Compliance with Laws. To the best of its knowledge, the operations and
affairs of Pacific Rim do not violate any law, ordinance, rule or regulation
currently in effect, or any order, writ, injunction or decree of any court or
governmental agency, the violation of which would substantially and adversely
affect the business, financial conditions or operations of Pacific Rim.



(h)     Absence of Certain Changes. Except as set forth in Schedule 5.1(h), or
otherwise disclosed in writing to Mach One, since September 30, 2008,



(1)     Pacific Rim has not entered into any material transaction;



(2)     there has been no change in the condition (financial or otherwise),
business, property, prospects, assets or liabilities of Pacific Rim as shown on
the Pacific Rim Financial Statement, other than changes that both individually
and in the aggregate do not have a consequence that is materially adverse to
such condition, business, property, prospects, assets or liabilities;



(3)     there has been no damage to, destruction of or loss of any of the
properties or assets of Pacific Rim (whether or not covered by insurance)
materially and adversely affecting the condition (financial or otherwise),
business, property, prospects, assets or liabilities of Pacific Rim;



(4)     Pacific Rim has not declared, or paid any dividend or made any
distribution on its capital stock, redeemed, purchased or otherwise acquired any
of its capital stock, granted any options to purchase shares of its stock, or
issued any shares of its capital stock except in conjunction with the private
placement described in Schedule 5.1(h);



(5)     there has been no material change, except in the ordinary course of
business, in the contingent obligations of Pacific Rim by way of guaranty,
endorsement, indemnity, warranty or otherwise; and



(6)     there has been no other event or condition of any character, which might
reasonably be expected either to result in a material and adverse change in the
condition (financial or otherwise), business, property, prospects, assets or
liabilities of Pacific Rim or to impair materially the ability of Pacific Rim to
conduct the business now being conducted.

 

8

 

--------------------------------------------------------------------------------

 



(i)      Employees. There are, except as disclosed in Schedule 5.1(i), no
collective bargaining, bonus, profit sharing, compensation, or other plans,
agreements or arrangements between Pacific Rim and any of its directors,
officers or employees and there is no employment, consulting, severance or
indemnification arrangements, agreements or understandings between Pacific Rim
on the one hand, and any current or former directors, officers or employees of
Pacific Rim on the other hand.



(j)      Assets. All of the assets reflected on the September 30, 2008, Pacific
Rim Financial Statements or acquired and held as of the Closing Date, will be
owned by Pacific Rim on the Closing Date. Except as set forth in
Schedule 5.1(j), Pacific Rim owns outright and has good and marketable title, or
holds valid and enforceable leases, to all of such assets.



(k)     Tax Matters. Other than as set forth in Schedule 5.1 (k), all federal,
foreign, state and local tax returns, reports and information statements
required to be filed by or with respect to the activities of Pacific Rim have
been timely filed. Such returns, reports and information statements are true and
correct in all material respects insofar as they relate to the activities of
Pacific Rim. On the date of this Agreement, Pacific Rim is not delinquent in the
payment of any such tax or assessment, and no deficiencies for any amount of
such tax have been proposed or assessed.



(l)      Continuation of Key Management. To the best knowledge of Pacific Rim,
all key management personnel of Pacific Rim intend to continue their employment
with Pacific Rim after the Closing. For purposes of this subsection 5.1(m), “key
management personnel” shall include Tad M. Ballantyne.



(m)     Books and Records. The books and records of Pacific Rim are complete and
correct, are maintained in accordance with good business practice and accurately
present and reflect, in all material respects, all of the transactions therein
described, and there have been no transactions involving Pacific Rim which
properly should have been set forth therein and which have not been accurately
so set forth.



(n)     Authority to Execute Agreement. The Board of Directors of Pacific Rim,
pursuant to the power and authority legally vested in it, has duly authorized
the execution and delivery by Pacific Rim of this Agreement, and has duly
authorized each of the transactions hereby contemplated. Pacific Rim has the
power and authority to execute and deliver this Agreement, to consummate the
transactions hereby contemplated and to take all other actions required to be
taken by it pursuant to the provisions hereof. Pacific Rim has taken all actions
required by law, its Articles of Incorporation, as amended, or otherwise to
authorize the execution and delivery of this Agreement. This Agreement is valid
and binding upon Pacific Rim and those Shareholders listed in Exhibit A hereto
in accordance with its terms.

 

9

 

--------------------------------------------------------------------------------

 



(o)     Contracts. Except for commitments to pay for legal and accounting
services relating to the Exchange Transaction, Pacific Rim is not a party to any
written or oral commitment for capital expenditures except as contemplated by
this Agreement. Pacific Rim is not a party to, nor is its property bound by any
written or oral, express or implied, agreement, contract or other contractual
obligation including, without limitation, any real or personal property leases,
any employment agreements, any consulting agreements any personal services
agreements or any other agreements that require Pacific Rim to pay any money or
deliver any assets or services. Pacific Rim has in all material respects
performed all obligations required to be performed by it to date and is not in
default in any material respect under any agreements or other documents to which
it was a party.



(p)     Finder’s Fees. Pacific Rim is not, and on the Closing Date will not be
liable or obligated to pay any finder’s, agent’s or broker’s fee arising out of
or in connection with this Agreement or the transactions contemplated by this
Agreement.



5.2     Disclosure. At the date of this Agreement, Pacific Rim and those
Shareholders listed in Exhibit A have, and at the Closing Date they will have,
disclosed all events, conditions and facts materially affecting the business and
prospects of Pacific Rim. Pacific Rim and such Shareholders have not now and
will not have at the Closing Date, withheld knowledge of any such events,
conditions or facts which they know, or have reasonable grounds to know, may
materially affect Pacific Rim’s business and prospects.



Section 6

Representations and Warranties by Mach One



6.1     Subject to the schedule of exceptions, attached hereto and incorporated
herein by this reference, (which schedules shall be acceptable to Pacific Rim),
Mach One represents and warrants to Pacific Rim and those Shareholders listed in
Exhibit A as follows:



(a)     Organization and Good Standing. Mach One is currently a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has full corporate power and authority to own or lease its properties
and to carry on its business as now being conducted and as proposed to be
conducted. Mach One is qualified to conduct business as a foreign corporation in
no other jurisdiction, and the failure to so qualify in any other jurisdiction
does not materially, adversely affect the ability of Mach One to carry on its
business as most recently conducted. The Articles of Incorporation of Mach One
and all amendments thereto as presently in effect, certified by the Secretary of
State of Nevada, and the Bylaws of Mach One as presently in effect, certified by
the President and Secretary of Mach One, have been delivered to Pacific Rim and
are complete and correct and since the date of such delivery, there has been no
amendment, modification or other change thereto.



(b)     Capitalization. Mach One’s authorized capital stock consists of
250,000,000 consisting of (i) 239, 000,000 shares of $.001 par value Common
stock (“Mach One Common Stock”), of which not more than 85,000,000 will be
issued and outstanding, prior to Closing Date and held of record by
approximately 300 shareholders and (ii) 10,500,000 shares of $0.05 par value
Preferred Stock (“Mach One Preferred Stock”) of which not more than 1,000,000
shares will be issued and outstanding prior to the Closing Date and held of
record by approximately one shareholder. Except as set forth in Schedule 6.1(b),
no other equity securities or debt obligations of Mach One are authorized,
issued or outstanding and as of the Closing, there will be no other outstanding
options, warrants, agreements, contracts, calls, commitments or demands of any
character, preemptive or otherwise, other than this Agreement, relating to any
of the Mach One Common Stock, and there will be no outstanding security of any
kind convertible into Mach One Common Stock. The shares of Mach One Common Stock
are free and clear of all liens, charges, claims, pledges, restrictions and
encumbrances whatsoever of any kind or nature that would inhibit prevent or
otherwise interfere with the transactions contemplated hereby. All of the
outstanding Mach One Common Stock is validly issued, fully paid and
nonassessable and there are no voting trust agreements or other contracts,
agreements or arrangements restricting or affecting voting or dividend rights or
transferability with respect to the outstanding shares of Mach One Common Stock.

 

10

 

--------------------------------------------------------------------------------

 



(c)     Issuance of Exchange Securities. All of the Mach One Exchange Stock and
Exchange Notes to be issued to or transferred to Pacific Rim Shareholders
pursuant to this Agreement, when issued, transferred and delivered as provided
herein, will be duly authorized, validly issued, fully paid and nonassessable,
and will be free and clear of all liens, charges, claims, pledges, restrictions
and encumbrances whatsoever of any kind or nature, except those restrictions
imposed by State or Federal corporate and securities regulations.



(d)     No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby nor compliance by Mach
One with any of the provisions hereof will:



(1)     violate or conflict with, or result in a breach of any provisions of, or
constitute a default ( or an event which, with notice or lapse of time or both,
would constitute a default) under, any of the terms, conditions or provisions of
the Articles of Incorporation or Bylaws of Mach One or any note, bond, mortgage,
indenture, deed of trust, license, agreement or other instrument to which Mach
One is a party, or by which it or its properties or assets may be bound or
affected; or



(2)     violate any order, writ, injunction or decree, or any statute, rule,
permit, or regulation applicable to Mach One or any of its properties or assets.



(e)     Subsidiaries. Except as set forth in Schedule 6.1(e), Mach One has no
subsidiaries and no investments, directly or indirectly, or other financial
interest in any other corporation or business organization, joint venture or
partnership of any kind whatsoever.



(f)      Financial Statements. Mach One will deliver to Pacific Rim prior to
Closing, copies of all of Mach One’s audited and unaudited financial statements
through September 30, 2008, all of which are true and complete and have been
prepared in accordance with generally accepted accounting principles.



(g)     SEC Filings. Mach One will deliver to Pacific Rim prior to Closing,
copies of all of Mach One's recent filings made with the Securities and Exchange
Commission (“SEC”), including Forms 10-KSB and 10-QSB and any proxy material).

 

11

 

--------------------------------------------------------------------------------

 



(h)     Absence of Certain Changes. Since September 30, 2008 there has been no
material change in Mach One’s financial conditions, assets or liabilities,
except as set forth in Schedule 6.1(h).



(i)      Absence of Undisclosed Liabilities. Except as disclosed in Mach One’s
Financial Statements, Mach One did not have, as of the Closing Date, any
liabilities (secured or unsecured and whether accrued, absolute, direct,
indirect or otherwise) which were incurred after September 30, 2008, and would
be individually or in the aggregate, material to the results of operation or
financial condition of Mach One.



(j)     Litigation. Except as disclosed in Schedule 6.1(j) there are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
governmental or regulatory body or arbitration tribunal against Mach One or its
properties. Except as disclosed in Schedule 6.1(j) there are no actions, suits
or proceedings pending, or, to the knowledge of Mach One, threatened against or
relating to Mach One. Mach One is not, and on the Closing Date will not be, in
default under or with respect to any judgment, order, writ, injunction or decree
of any court or of any federal, state, municipal or other governmental
authority, department, commission, board, agency or other instrumentality; and
Mach One has, and on the Closing Date will have, complied in all material
respects with all laws, rules, regulations and orders applicable to it, if any.



(k)     Contracts. Mach One is not a party to any written or oral commitment for
capital expenditures except as contemplated by this Agreement. Mach One is not a
party to, nor is its property bound by any written or oral, express or implied,
agreement, contract or other contractual obligation including, without
limitation, any real or personal property leases, any employment agreements, any
consulting agreements any personal services agreements or any other agreements
that require Mach One to pay any money or deliver any assets or services. Mach
One has in all material respects performed all obligations required to be
performed by it to date and is not in default in any material respect under any
agreements or other documents to which it was a party.



(l)     Tax Matters. Except as set forth in Schedule 6.1(l), all federal,
foreign, state and local tax returns, reports and information statements
required to be filed by or with respect to the activities of Mach One have been
filed for all the years and periods for which such returns and statements were
due, including extensions thereof. Such returns, reports and information
statements are true and correct in all material respects insofar as they relate
to the activities of Mach One. On the date of this Agreement, Mach One is not
delinquent in the payment of any such tax or assessment, and no deficiencies for
any amount of such tax have been proposed or assessed.



(m)     Authority to Execute Agreement. The Board of Directors of Mach One,
pursuant to the power and authority legally vested in it, has duly authorized
the execution and delivery by Mach One of this Agreement and the Exchange Stock,
and has duly authorized each of the transactions hereby contemplated. Mach One
has the power and authority to execute and deliver this Agreement, to consummate
the transactions hereby contemplated and to take all other actions required to
be taken by it pursuant to the provisions hereof. Mach One has taken all the
actions required by law, its Certificate of Incorporation, as amended, its
Bylaws, as amended, applicable state law or otherwise to authorize the execution
and delivery of the Exchange Stock pursuant to the provisions hereof. This
Agreement is valid and binding upon Mach One in accordance with its terms.

 

12

 

--------------------------------------------------------------------------------

 



(n)     Finder’s Fees. Mach One is not, and on the Closing Date, will not be
liable or obligated to pay any finder’s, agent’s or broker’s fee arising out of
or in connection with this Agreement or the transactions contemplated by this
Agreement.



(o)     Books and Records. The books and records of Mach One are complete and
correct, are maintained in accordance with good business practice and accurately
present and reflect in all material respects, all of the transactions therein
described and there have been no transactions involving Mach One which properly
should have been set forth therein and which have not been accurately so set
forth.



6.2     Disclosure. Mach One has and at the Closing Date it will have, disclosed
all events, conditions and facts materially affecting the business and prospects
of Mach One. Mach One has not now and will not have at the Closing Date,
withheld knowledge of any such events, conditions and facts which it knows, or
has reasonable grounds to know, may materially affect Mach One’s business and
prospects.



Section 7

Access and Information



7.1     As to Pacific Rim. Subject to the protections provided by
subsection 10.4 herein, Pacific Rim shall give to Mach One and to Mach One’s
counsel, accountants and other representatives full access during normal
business hours throughout the period prior to the Closing, to all of Pacific
Rim’s properties, books, contracts, commitments, and records, including
information concerning products and customer base, and patents held by, or
assigned to, Pacific Rim, and furnish Mach One during such period with all such
information concerning Pacific Rim’s affairs as Mach One reasonably may request.



7.2     As to Mach One. Subject to the protections provided by subsection 10.4
herein, Mach One shall give to Pacific Rim, the Pacific Rim Shareholders and
their counsel, accountants and other representatives, full access, during normal
business hours throughout the period prior to the Closing, to all of Mach One’s
properties, books, contracts, commitments, and records, if any, and shall
furnish Pacific Rim and the Pacific Rim Shareholders during such period with all
such information concerning Mach One’s affairs as Pacific Rim and the Pacific
Rim Shareholders reasonably may request.

 

Section 8

Covenants of Pacific Rim and Certain Shareholders



8.1     No Solicitation. For a period of forty-five (45) days from the date of
this Agreement, Pacific Rim and those Shareholders listed on Exhibit A, to the
extent within each Shareholder’s control, will use their best efforts to cause
its officers, employees, agents and representatives not, directly or indirectly,
to solicit, encourage, or initiate any discussions with, or indirectly to
solicit, encourage, or initiate any discussions with, to, any person or entity
other than Mach One and its officers, employees, and agents, concerning any
merger, sale of substantial assets, or similar transaction involving Pacific
Rim, or any sale of any of its capital stock or of the capital stock held by
such Shareholders in excess of fifty percent (50%) of such Shareholder’s current
stock holdings except as otherwise disclosed in this Agreement. Pacific Rim will
notify Mach One immediately upon receipt of an inquiry, offer, or proposal
relating to any of the foregoing. None of the foregoing shall prohibit providing
information to others in a manner in keeping with the ordinary conduct of
Pacific Rim’s business, or providing information to government authorities.

 

13

 

--------------------------------------------------------------------------------

 



8.2     Conduct of Business Pending the Transaction. Pacific Rim and those
Shareholders listed on Exhibit A, to the extent within each Shareholder’s
control, covenant and agree with Mach One that, prior to the consummation of the
transaction called for by this Agreement, and Closing, or the termination of
this Agreement pursuant to its terms, unless Mach One shall otherwise consent in
writing, and except as otherwise contemplated by this Agreement, Pacific Rim and
those Shareholders listed on Exhibit A, to the extent within each Shareholder’s
control, will comply with each of the following:



(a)     Its business shall be conducted only in the ordinary and usual course.
Pacific Rim shall use reasonable efforts to keep intact its business
organization and good will, keep available the services of its respective
officers and employees, and maintain good relations with suppliers, creditors,
employees, customers, and others having business or financial relationships with
it, and it shall immediately notify Mach One of any event or occurrence which is
material to, and not in the ordinary and usual course of business of Pacific
Rim.



(b)     It shall not (i) amend its Articles of Incorporation or Bylaws or
(ii) split, combine, or reclassify any of its outstanding securities, or
declare, set aside, or pay any dividend or other distribution on, or make or
agree or commit to make any exchange for or redemption of any such securities
payable in cash, stock or property.



(c)     It shall not (i) issue or agree to issue any additional shares of, or
rights of any kind to acquire any shares of, its capital stock of any class, or
(ii) enter into any contract, agreement, commitment, or arrangement with respect
to any of the foregoing, except as set forth in this Agreement.



(d)     It shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.



(e)     It shall not (i) adopt, enter into, or amend any bonus, profit sharing,
compensation, stock option, warrant, pension, retirement, deferred compensation,
employment, severance, termination or other employee benefit plan, agreement,
trust fund, or arrangement for the benefit or welfare of any officer, director,
or employee, or (ii) agree to any material (in relation to historical
compensation) increase in the compensation payable or to become payable to, or
any increase in the contractual term of employment of, any officer, director or
employee except, with respect to employees who are not officers or directors, in
the ordinary course of business in accordance with past practice, or with the
written approval of Mach One.



 

14

 

--------------------------------------------------------------------------------

 

(f)     It shall not sell lease, mortgage, encumber, or otherwise dispose of or
grant any interest in any of its assets or properties except for: (i) sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice; (ii) liens for taxes not yet due;
(iii) liens or encumbrances that are not material in amount or effect and do not
impair the use of the property, or (iv) as specifically provided for or
permitted in this Agreement.



(g)     It shall not enter into any material agreement, commitment, or
understanding, whether in writing or otherwise, with respect to any of the
matters referred to in subparagraphs (a) through (f) above.



(h)     It will continue properly and promptly to file when due all federal,
state, local, foreign, and other tax returns, reports, and declarations required
to be filed by it, and will pay, or make full and adequate provision for the
payment of, all taxes and governmental charges due from or payable by it.



(i)     It will comply with all laws and regulations applicable to it and its
operations.



Section 9

Covenants of Mach One



9.1    No Solicitation. For a period of forty-five (45) days from the date of
this Agreement, Mach One will not discuss or negotiate with any other
corporation, firm or other person or entertain or consider any inquiries or
proposals relating to the possible disposition of its shares of capital stock,
or its assets, and will conduct business only in the ordinary course.
Notwithstanding the foregoing, Mach One shall be free to engage in activities
mentioned in the preceding sentence, which are designed to further the mutual
interests of the parties to this Agreement.



9.2     Conduct of Mach One Pending Closing. Mach One covenants and agrees with
Pacific Rim that, prior to the consummation of the transactions called for by
this Agreement, and Closing, or the termination of this Agreement pursuant to
its terms, unless Pacific Rim shall otherwise consent in writing, and except as
otherwise contemplated by this Agreement, Mach One will comply with each of the
following.



(a)     No change will be made in Mach One’s Certificate of Incorporation or
Bylaws or in Mach One’s authorized or issued shares of stock, except as
contemplated in this Agreement or as may be first approved in writing by Pacific
Rim.



(b)     No dividends shall be declared, no stock options granted and no
employment agreements shall be entered into with officers or directors in Mach
One, except as may be first approved in writing by Pacific Rim.



(c)     It shall not (i) issue or agree to issue any additional shares of, or
rights of any kind to acquire any shares of, its capital stock of any class, or
(ii) enter into any contract, agreement, commitment, or arrangement with respect
to any of the foregoing, except as set forth in this Agreement.

 

15

 

--------------------------------------------------------------------------------

 



(d)     It shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.



(e)     It shall not (i) adopt, enter into, or amend any bonus, profit sharing,
compensation, stock option, warrant, pension, retirement, deferred compensation,
employment, severance, termination or other employee benefit plan, agreement,
trust fund, or arrangement for the benefit or welfare of any officer, director,
or employee, or (ii) agree to any material (in relation to historical
compensation) increase in the compensation payable or to become payable to, or
any increase in the contractual term of employment of, any officer, director or
employee except, with respect to employees who are not officers or directors, in
the ordinary course of business in accordance with past practice, or with the
written approval of Pacific Rim.



(f)     It shall not sell lease, mortgage, encumber, or otherwise dispose of or
grant any interest in any of its assets or properties except for: (i) sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice; (ii) liens for taxes not yet due;
(iii) liens or encumbrances that are not material in amount or effect and do not
impair the use of the property, or (iv) as specifically provided for or
permitted in this Agreement.



(g)     It shall not enter into any material agreement, commitment, or
understanding, whether in writing or otherwise, with respect to any of the
matters referred to in subparagraphs (a) through (f) above.



(h)     It will continue properly and promptly to file when due all federal,
state, local, foreign, and other tax returns, reports, and declarations required
to be filed by it, and will pay, or make full and adequate provision for the
payment of, all taxes and governmental charges due from or payable by it.



(i)     It will comply with all laws and regulations applicable to it and its
operations.



Section 10

Additional Covenants of the Parties



10.1   Cooperation. Both Pacific Rim and Mach One will cooperate with each other
and their respective counsel, accountants and agents in carrying out the
transaction contemplated by this Agreement, and in delivering all documents and
instruments deemed reasonably necessary or useful by the other party.
Furthermore, both Pacific Rim and Mach One shall collaborate on the preparation
and dissemination of an offer, which the Board of Directors of Pacific Rim shall
approve and recommend, to the Pacific Rim Stockholders, to exchange their
outstanding shares of Pacific Rim Common Stock for shares of Mach One Common
Stock and Promissory Notes.



10.2  Expenses. Each of the parties hereto shall pay all of its respective costs
and expenses (including attorneys’ and accountants’ fees, costs and expenses)
incurred in connection with this Agreement and the consummation of the
transactions contemplated herein.

 

16

 

--------------------------------------------------------------------------------

 



10.3  Publicity. Prior to the Closing, any written news releases or public
disclosure by either party pertaining to this Agreement shall be submitted to
the other party for its review and approval prior to such release or disclosure,
provided, however, that (a) such approval shall not be unreasonably withheld,
and (b) such review and approval shall not be required of disclosures required
to comply, in the judgment of counsel, with federal or state securities or
corporate laws or policies.



10.4  Confidentiality. While each party is obligated to provide access to and
furnish information in accordance with Section 6 herein, it is understood and
agreed that such disclosure and information subsequently obtained as a result of
such disclosures are proprietary and confidential in nature. Each party agrees
to hold such information in confidence and not to reveal any such information to
any person who is not a party to this Agreement, or an officer, director or key
employee thereof, and not to use the information obtained for any purpose other
than assisting in its due diligence inquiry in conjunction with the transaction
contemplated by this Agreement. Upon request of any party, a confidentiality
agreement, acceptable to the disclosing party, will be executed by any person
selected to receive such proprietary information, prior to receipt of such
information.



Section 11

Survival of Representations, Warranties and Covenants



11.1  The representations, warranties and covenants of Pacific Rim and those
Shareholders listed in Exhibit A contained herein shall survive the execution
and delivery of this Agreement for a period of one (1) year from the Closing
Date. The representations, warranties and covenants of Mach One contained herein
shall survive the execution and delivery of this Agreement for a period of one
(1) year from the Closing Date.



Section 12

Conditions Precedent to Obligations of Parties



12.1  Conditions to Obligations of the Parties. The obligations of Mach One,
Pacific Rim and those Shareholders listed in Exhibit A under this Agreement
shall be subject to the fulfillment, on or prior to the Closing, of all
conditions elsewhere herein set forth, including, but not limited to, receipt by
the appropriate party of all deliveries required by Sections 5 and 6 herein, and
fulfillment, prior to Closing, of each of the following conditions:



(a)     All representations and warranties made by Pacific Rim Shareholders
listed in Exhibit A and Mach One in this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
such representations and warranties had been made on and as of the Closing Date.



(b)     Pacific Rim Shareholders listed in Exhibit A and Mach One shall have
performed or complied with all covenants, agreements and conditions contained in
this Agreement on their part required to be performed or complied with at or
prior to the Closing.

 

17

 

--------------------------------------------------------------------------------

 



(c)     All material authorizations, consents or approvals of any and all
governmental regulatory authorities necessary in connection with the
consummation of the transactions contemplated by this Agreement shall have been
obtained and be in full force and effect.



(d)     The Closing shall not violate any permit or order, decree or judgment of
any court or governmental body having competent jurisdiction and there shall not
have been instituted any legal or administrative action or proceeding to enjoin
the transaction contemplated hereby or seeking damages from any party with
respect thereto.



12.2           Conditions to Obligations of Mach One. The obligations of Mach
One to consummate the transactions contemplated herein are subject to
satisfaction (or waiver by it) of the following conditions:



(a)     Each Pacific Rim Shareholder acquiring Exchange Stock will be required,
at Closing, to submit an agreement confirming that all the Exchange Stock
received will be acquired for investment and not with a view to, or for sale in
connection with, any distribution thereof, and agreeing not to transfer any of
the Exchange Stock for a period of six months from the date of the Closing,
except for those transfers falling within the exemption from registration under
the Securities Act of 1933 and any applicable state securities laws, which
transfers do not constitute a public distribution of securities, and in which
the transferees execute an investment letter in form and substance satisfactory
to counsel for Mach One. The foregoing provision shall not prohibit the
registration of those shares at any time following the Closing. Each Pacific Rim
Shareholder acquiring Exchange Stock will be required to transfer to Mach One at
the Closing his/her respective Pacific Rim Shares, free and clear of all liens,
mortgages, pledges, encumbrances or changes, whether disclosed or undisclosed.



(b)     All schedules, prepared by Pacific Rim shall be current or updated as
necessary as of the Closing Date.



(c)     If shareholders, who in the aggregate own forty percent (40%) or more of
the Pacific Rim shares of Common Stock, dissent from the proposed share
exchange, or are unable or for any reason refuse to transfer any or all of their
Pacific Rim shares of Common Stock to Mach One in accordance with Section 1 of
this Agreement, Mach One, at its option, may terminate this Agreement.



(d)     Each party shall have satisfied itself that since the date of this
Agreement the business of the other party has been conducted in the ordinary
course. In addition, each party shall have satisfied itself that no withdrawals
of cash or other assets have been made and no indebtedness has been incurred
since the date of this Agreement, except in the ordinary course of business or
with respect to services rendered or expenses incurred in connection with the
Closing of this Agreement, unless said withdrawals or indebtedness were either
authorized by the terms of this Agreement or subsequently consented to in
writing by the parties.

 

18

 

--------------------------------------------------------------------------------

 



(e)     Each party covenants that, to the best of its knowledge, it has complied
in all material respects with all applicable laws, orders and regulations of
federal, state, municipal and/or other governments and/or any instrumentality
thereof, domestic or foreign, applicable to their assets, to the business
conducted by them and to the transactions contemplated by this Agreement.



12.3           Conditions to Obligation of Pacific Rim and the Pacific Rim
Shareholders. The obligations of Pacific Rim and the Pacific Rim Shareholders
listed in Exhibit A to consummate the transactions contemplated herein are
subject to satisfaction (or waiver by them) of the following conditions:



(a)     Mach One shall have provided to Pacific Rim through September 30, 2008,
all unaudited financial statements prepared in accordance with generally
accepted accounting principles by independent accountants of Mach One. Mach One
shall also provide, as of a date within thirty days of Closing, an update on any
material change in the aforementioned financial statements.



(b)     Each party shall have granted to the other party (acting through its
management personnel, counsel, accountants or other representatives designated
by it) full opportunity to examine its books and records, properties, plants and
equipment, proprietary rights and other instruments, rights and papers of all
kinds in accordance with Sections 5 and 6 hereof, and each party shall be
satisfied to proceed with the transactions contemplated by this Agreement upon
completion of such examination and investigation.



(c)     The Exchange shall be approved by the shareholders of Mach One, if
deemed necessary or appropriate by counsel Mach One, within thirty (30) days
following execution of this Agreement. If such meeting is deemed necessary, the
management of Mach One agrees to recommend approval to its shareholders and to
solicit proxies in support of the same. Any proxy material to be provided to the
Mach One Shareholders shall be prepared and filed with the SEC as required by
their SEC proxy Rules and Regulations.



(d)     Mach One and Pacific Rim shall agree to indemnify each other party
against any liability to any broker or finder to which that party may become
obligated.



(e)     The Exchange shall be approved by the Board of Directors of both Pacific
Rim and Mach One. Furthermore, the Exchange shall be approved by the
shareholders of Pacific Rim, if deemed necessary or appropriate by counsel for
the same, within thirty (30) days following execution of this Agreement. If such
a meeting is deemed necessary, the management of Pacific Rim and Mach One agree
to recommend approval to their respective Shareholders and to solicit proxies in
support of the same.



(f)     Mach One and Pacific Rim and their respective legal counsel shall have
received copies of all such certificates and other documents and instruments as
each party or its legal counsel may reasonably request pursuant to this
Agreement or otherwise in connection with the consummation of the transactions
contemplated hereby, and all such certificates, opinions and other documents and
instruments received by each party shall be reasonably satisfactory, in form and
substance, to each party and its legal counsel.

 

19

 

--------------------------------------------------------------------------------

 



(g)     Both Pacific Rim and Mach One shall have the right to waive any or all
of the conditions precedent to its obligations hereunder not otherwise legally
required; provided, however, that no waiver by a party of any condition
precedent to its obligations hereunder shall constitute a waiver by such party
of any other condition.



(h)     Mach One shall have obtained all necessary Blue Sky approvals or
exemptions for the issuance of the Exchange Securities the required prior to the
Closing Date.



(i)     Completion of the (i) renegotiated Mach One Notes Payable, (ii)
cancellation, conversion or repurchase of the Mach One Preferred Stock, and
(iii) executive compensation agreements, as set forth in Section 3.



Section 13

Termination, Amendment, Waiver



13.1  This Agreement may be terminated at any time prior to the Closing, and the
contemplated transactions abandoned, without liability to either party, except
with respect to the obligations of Mach One, Pacific Rim and those Pacific Rim
Shareholders listed in Exhibit A under Section 10.4 hereof:



(a)     By mutual agreement of Mach One and Pacific Rim;



(b)     If the Closing (as defined in Section 4) has not have taken place within
forty-five (45) days from the date of this Agreement can be terminated upon
written notice given by Mach One or Pacific Rim which is not in material
default;



(c)     By Mach One, if in its reasonable believe there has been a material
misrepresentation or breach of warranty on the part of any Shareholder listed in
Exhibit A in the representations and warranties set forth in the Agreement.



(d)     By Pacific Rim or a majority of those Shareholders listed in Exhibit A
(as measured by their equity interest) if, in the reasonable belief of Pacific
Rim or any such Shareholders, there has been a material misrepresentation or
breach of warranty on the part of Mach One in the representations and warranties
set forth in the Agreement;



(e)     By Mach One if, in its opinion or that of its counsel, the Exchange does
not qualify for exemption from registration under applicable federal and state
securities laws, or qualification, if obtainable, cannot be accomplished in Mach
One’s opinion or that of its counsel, without unreasonable expense or effort;



(f)     By Mach One or by a majority of those Shareholders listed in Exhibit A
(as measured by their equity interest) if either party shall determine in its
sole discretion that the Exchange has become inadvisable or impracticable by
reason of the institution or threat by state, local or federal governmental
authorities or by any other person of material litigation or proceedings against
any party [it being understood and agreed that a written request by a
governmental authority for information with respect to the Exchange, which
information could be used in connection with such litigation or proceedings, may
be deemed to be a threat of material litigation or proceedings regardless of
whether such request is received before or after the signing of this Agreement];

 

20

 

--------------------------------------------------------------------------------

 



(g)     By Mach One if the business or assets or financial condition of Pacific
Rim, taken as a whole, have been materially and adversely affected, whether by
the institution of litigation or by reason of changes or developments or in
operations in the ordinary course of business or otherwise; or, by a majority of
those Shareholders listed in Exhibit A (as measured by their equity interest) if
the business or assets or financial condition of Mach One, taken as a whole,
have been materially and adversely affected, whether by the institution of
litigation or by reason of changes or developments or in operations in the
ordinary course of business or otherwise;



(h)     By Mach One if holders of forty percent (40%) or more of the Pacific Rim
Shares fail to tender their stock at the Closing of the Exchange;



(i)     By Mach One or Pacific Rim if, in the opinion of Mach One’s independent
accountants, it should appear that the combined entity will not be auditable to
SEC accountants standards;



(j)     By Pacific Rim if Mach One fails to perform material conditions set
forth in Sub-Section 12.1 and 12.3 herein;



(k)     By Pacific Rim if examination of Mach One’s books and records pursuant
to Section 6 herein uncovers a material deficiency;



(l)     By Mach One if Pacific Rim fails to perform material conditions set
forth in Sub-Section 12.1 and 12.2 herein; and



(m)     By Mach One if examination of Pacific Rim’s books and records pursuant
to Section 5 herein uncovers a material deficiency.



13.2     No modification or amendment of any provision of this Agreement shall
be effective unless specifically made in writing and duly signed by the party to

            be bound.



Section 14

Miscellaneous



14.1     Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) contains the entire agreement between the parties with respect to the  

           transactions contemplated hereby, and supersedes all negotiations,
representations, warranties, commitments, offers, contracts, and writings prior
to the

           date hereof. No waiver and no modification or amendment of any
provision of this Agreement shall be effective unless specifically made in
writing and duly 

           signed by the party to be bound thereby.



14.2     Binding Agreement.



(a)     This Agreement shall become binding upon the parties when, but only
when, it shall have been signed on behalf of all parties.

 

21

 

--------------------------------------------------------------------------------

 



(b)     Subject to the condition stated in subsection (a), above, this Agreement
shall be binding upon, and inure to the benefit of, the respective parties and
their legal representatives, successors and assigns. This Agreement, in all of
its particulars, shall be enforceable by the means set forth in subsection 14.9
for the recovery of damages or by way of specific performance and the terms and
conditions of this Agreement shall remain in full force and effect subsequent to
Closing and shall not be deemed to be merged into any documents conveyed and
delivered at the time of Closing. In the event that subsection 14.9 is found to
be unenforceable as to any party for any reason or is not invoked by any party,
and any person is required to initiate any action at law or in equity for the
enforcement of this Agreement, the prevailing party in such litigation shall be
entitled to recover from the party determined to be in default, all of its
reasonable costs incurred in said litigation, including attorneys’ fees.



14.3  Shareholders Owning at Least Ten Percent (10%) of the Outstanding Common
Stock of Pacific Rim. The Shareholders owning at least 10% of the outstanding
common stock of Pacific Rim (see Exhibit A hereto) are only executing this
Agreement with respect to Sections 4.4, 5, 8, 10.4, 11, 12.1 and 12.3, 13.1(d
and f), 14.2, 14.3, 14.4, 14.8, 14.9 and 14.10.



14.4  Counterparts. This Agreement may be signed in counterparts by facsimile,
which shall be deemed the same as an original signature and may be used for all
purposes as if it were an original, and when said counterparts have been
exchanged between the parties, they shall be of full force and effect.



14.5   Severability. If any provisions hereof are to be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect or any other provision hereof.



14.6  Assignability. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto; provided that
neither this Agreement nor any right hereunder shall be assignable by Pacific
Rim or Mach One without prior written consent of the other party.



14.7  Captions. The captions of the various Sections of this Agreement have been
inserted only for convenience of reference and shall not be deemed to modify,
explain, enlarge or restrict any of the provisions of this Agreement.



14.8  Governing Law. The validity, interpretation and effect of this Agreement
shall be governed exclusively by the laws of the State of Wisconsin.



14.9  Jurisdiction and Venue. Each party hereto irrevocably consents to the
jurisdiction and venue of the state or federal courts located in Ozaukee County,
State of Wisconsin, in connection with any action, suit, proceeding or claim to
enforce the provisions of this Agreement, to recover damages for breach of or
default under this Agreement, or otherwise arising under or by reason of this
Agreement. The prevailing party may recover costs and reasonable attorney’s
fees.

 

22

 

--------------------------------------------------------------------------------

 



14.10  Arbitration. Any dispute between the parties relating in any way to this
Agreement or any of its terms and provisions shall be submitted to binding 

          arbitration before a single arbitrator in Ozaukee County, Wisconsin,
before JAMS and the prevailing party in such arbitration shall have the right to
have 

          any award made by arbitrators confirmed by a court of competent
jurisdiction. The provisions of the Wisconsin Code of Civil Procedure,
authorizing and 

          taking of depositions and obtaining discovery are incorporated herein
by this reference and shall be applicable to any such arbitration. Any such
arbitration

         shall be conducted in an expeditious manner. Any such arbitration shall
be governed by the JAMS complex arbitration rules and the JAMS optional

         arbitration appeal procedure.


14.11     Notices. Any notice required or permitted to be given under this
Agreement shall be delivered (a) by hand, (b) by registered or certified mail,
postage

              prepaid, return receipt requested, to the address of the other
party first set forth above, or to such other address as a party may designate
by written notice

              in accordance with this Section 14.11, (c) by overnight courier,
or (d) by fax with confirming letter mailed under the conditions  described in
(b) above.

             Notice so given shall be deemed effective when received, or if not
     received by reason of fault of addressee, when delivered.



            To Pacific Rim:
 

               Tad M. Ballantyne, Chief Executive Officer
               Pacific Rim Foods, Ltd.

               3505 Chatham Street 

               Racine, WI 53402

               Fax (262) 652-3532
               mrmodern@msn.com
 
          With a Copy to:
 
               William B. Barnett, Esq.
               Law Offices of William B. Barnett
               21550 Oxnard Street, Suite 200
               Woodland Hills, California 91367
               Fax (818) 999-2269
               Email: wbarnett@wbarnettlaw.com
 
          
          To Mach One:
 
               Monte B. Tobin, Chief Executive Officer
               Mach One Corporation
               6430 Congress Drive
               West Bend, WI 53095
               Fax (262) 675-0629
               Email: MonteB@charter.net
 

23

 

--------------------------------------------------------------------------------


          With a Copy to:
 
               Steven L. Slaw PC
               2175 Point Boulevard, Suite 125
               Elgin, Illinois 60123
               Fax (630) 982-6580
               Email: steve@slawlaw.com
 



       Any party may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change

      shall be deemed to have been given until it is actually received by the
respective party hereto.



      All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 14.11 if delivered

      personally or by fax, shall be effective upon delivery; and, if delivered
by mail, shall be effective three days following deposit in the United States
mail, postage

      prepaid.



     In Witness Whereof, the parties hereto have executed this Agreement as of
the date first written above.





 

Mach One Corporation

 

 

 

By:  /s/ Monte B. Tobin

Monte B. Tobin, Chief Executive Officer

         

Pacific Rim Foods, Ltd.

 

 

 

By:  /s/ Tad M. Ballantyne

Tad M. Ballantyne, Chief Executive Officer



 

24

--------------------------------------------------------------------------------

 



Exhibit List





Exhibit A:

Ten Percent Shareholders of Pacific Rim Foods, Ltd.

 

Exhibit B:

Consent of Board of Directors of Pacific Rim Foods, Ltd.

 

Exhibit C:

Consent of Board of Directors of Mach One Corporation

 





Schedule List





Schedule 5.1(b):

Common Stock, Options and Warrants Outstanding – Pacific Rim Foods, Ltd.

 

Schedule 5.1(c):

Subsidiaries – Pacific Rim Foods, Ltd.

 

Schedule 5.1(e):

Absence of Undisclosed Liabilities – Pacific Rim Foods, Ltd.

 

Schedule 5.1(f):

Litigation Involving Pacific Rim Foods, Ltd.

 

Schedule 5.1(h):

Absence of Certain Changes – Pacific Rim Foods, Ltd.

 

Schedule 5.1(i):

Employee Benefit Plans – Pacific Rim Foods, Ltd.

 

Schedule 5.1(j):

Asset Ownership Exceptions – Pacific Rim Foods, Ltd.

 

Schedule 5.1(k):

Tax Matters – Pacific Rim Foods, Ltd.

 

Schedule 5.1(l):

Operating Permits/Licenses – Pacific Rim Foods, Ltd.

 

Schedule 5.1(m):

Continuation of Key Management – Pacific Rim Foods, Ltd.

 

Schedule 6.1(b):

Common Stock, Options and Warrants Outstanding – Mach One Corporation

 

Schedule 6.1(e):

Subsidiaries – Mach One Corporation

 

Schedule 6.1(h):

Absence of Certain Changes – Mach One Corporation

 

Schedule 6.1(j):

Litigation Involving Mach One Corporation

 

Schedule 6.1(l):

Tax Matters – Mach One Corporation,

 



 

25



--------------------------------------------------------------------------------

Exhibit A



Ten Percent Shareholders of Pacific Rim Foods, Ltd.





Shareholder

Number

of Shares

Percentage

   

 

 

 

 



 

 

 

 

--------------------------------------------------------------------------------

 

